DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
This Office Action is in response to amendment filed 04/04/2022, where claims 1, 19, 27, and 29 are amended; and claims 1-30 are currently pending.


Response to Arguments
Applicant’s arguments, see pg. 10, filed on 04/04/2022, with respect to previous objection to the drawings, have been fully considered and are persuasive.  As such, the previous objection has been withdrawn.  The replacement figures 4-6 are accepted.

Applicant’s arguments, see pg. 10, with respect to previous rejection of claims 19 and 22 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  As such, the previous rejection of claims 19 and 22 has been withdrawn.

Applicant’s arguments, see pg. 11-12, with respect to previous rejection of independent claims 1 and 27 under 35 U.S.C. § 102, have been fully considered.  Applicant argued that the claims, as currently amended, do not teach the limitations of “displaying sequence of authentication eye gaze icons displayed with a random registration gaze location, a random registration gaze display period, a random number of subsequent registration gaze locations, or any combination thereof.”  Applicant cited para. [0196] as allegedly not teaching the above limitations.  However, the examiner respectfully disagreed.  In at least para. [0200], Tussy discloses “show a ball or other random object or symbol moving in a random pattern that the user watches with his or her eyes”.  Per the disclosure, each time the ball is displayed at a location is equivalent to an icon displayed at a location.  When the ball is moved in a random pattern, e.g. displayed at various location in series, is equivalent to display sequence of the icons with a random location.   Therefore, at least para. [0200] teaches the above limitations.  
Applicant further argued that para. [0200] provides disclosure of limiting the methods for use only with desktop computers.  Regardless whether or not the disclosed method is intended to be used on a particular type of device; however, Tussy teaches all of the claimed structures and functionalities as recited in claims 1 and 27 and discussed above.

Applicant’s arguments, see pg. 12-13, that all dependent claims are patentably distinguished over the cited prior art at least in view of the dependency from their respective independent claims, and requests that the rejections for all dependent claims be reconsidered and withdrew for the reasons argued above.  However, the rejections of the dependent claims are maintained with the rationale set forth above.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1-30 are rejected to because of the following: each of independent claims 1, 27, and 29 recites “displaying a sequence of authentication eye gaze icons, wherein the sequence of authentication eye gaze icons are displayed with a random registration gaze location, a random registration gaze display period, a random number of subsequent registration gaze locations”.  The above limitation mixes two different and distinct disclosures into one, i.e. authentication eye gaze icons and registration eye gaze icons.  Such as “displaying the authentication eye gaze icon comprises displaying a sequence of two or more authentication eye gaze icons…In some embodiments the authentication display location of the sequence of the two or more authentication eye gaze icons is a randomized location…” and “displaying a sequence of two or more registration eye gaze icons…In some embodiments the registration display location of the sequence of the two or more registration eye gaze icons is a randomized location” as disclosed in para. [0008], [0010], [0012], [0035], [0036], [0041], [0053], [0058], and [0098] of the published specification.  However, the above limitation with the specific combination of elements is not described in the specification.  As such, the above limitation introduces new matter not supported by the specification.  For the purpose of examination, the limitation recited above has been interpreted as “displayed with a random authentication gaze location, a random authentication gaze display period, a random number of subsequent authentication gaze locations” to be consistent with the specification.
Claims 2-26, 28, and 30 are rejected to as having the same deficiencies as the claims they depend from.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8-11, 15-21, and 25-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tussy, (US 20190303551 A1) (hereinafter Tussy).

Referring to claim 1, Tussy teaches a computer-implemented method of determining a spoofing attempt by a user during a request to access a resource via a mobile device having a screen and a front facing camera (“the user may use a front facing camera 114 on a mobile device 112 with a display screen”, ¶ [0129], fig. 1; “determine that the biometric data being presented to the camera is…not a photo, video, or mask spoof”, ¶ [0286]), the method comprising:
(a) receiving a user eye gaze profile comprising a plurality of registration eye gaze images of the user, wherein two or more of the plurality of registration eye gaze images differ in a registration gaze location, a registration gaze display period, or both (“the photo enrollment process may be done multiple times…For example, the user may enroll with profiles…in different lighting conditions”, ¶ [0164]; “movement of the…eyes…providing more complete enrollment information”, ¶ [0201]; “checking eye tracking following a moving object on the screen”, ¶ [0248]); 
(b) displaying a sequence of authentication eye gaze icons, wherein the sequence of authentication eye gaze icons are displayed with a random registration gaze location, a random registration gaze display period, a random number of subsequent registration gaze locations, or any combination thereof on the screen of the mobile phone (“the screen could show a ball or other random object or symbol moving in a random pattern that the user watches with his or her eyes”, ¶ [0200].  Examiner recognizes each authentication eye gaze icon displayed at a gaze location as each time the ball is displayed at a location); 
(c) determining that the user's gaze is directed towards the authentication display location of at least a portion of the plurality authentication gaze icons during the display of the authentication eye gaze icons (“verify that the eye…movements correspond to and match the expected movement of the object or words on the screen”, ¶ [0200]); 
(d) capturing a plurality of authentication eye gaze images of the user, wherein each authentication eye gaze image is captured during the display of one of the plurality of authentication gaze icons (“Eye tracking can also be done by establishing an anchor point…and then estimating where the user is looking at the screen relative to the anchor position”, ¶ [0200]; “while capturing the enrollment images, the device may display a moving digital object…so that the user is encouraged to follow it with his or her…eyes”, ¶ [0201]); and 
(e) determining that a spoofing attempt has occurred if at least a portion of the authentication eye gaze images has a similarity below an authentication threshold with the registration eye gaze images associated with the registration display location that is equivalent to the authentication display location of the authentication eye gaze image (“randomly generated pattern is displayed during authentication imaging…The processed pattern…is transmitted to the authentication server and compared to the pattern that…stored on the authentication server”, ¶ [0198]; “If the pattern is not a match, or does not meet a match threshold level, then the authentication process may fail (access denied)”, ¶ [0199]).

Referring to claim 6, Tussy further teaches the method of claim 1, wherein the user's gaze is determined to be directed towards the authentication display location by a machine learning algorithm (“The data including either the image(s), biometric information, or both are sent over the network 116 to the server 120. Using…image recognition algorithms, the server 120 processes the person's biometric information”, ¶ [0091], fig. 1).

Referring to claim 8, Tussy further teaches the method of claim 1, further comprising displaying a live video feed on the screen of the mobile device, wherein the live video feed comprises a live video feed captured by the front facing camera (“When the user images himself/herself using a front-facing camera, the user may confirm that his/her face is being imaged by viewing the image on the display”, ¶ [0191]; “one mobile device 1112a, 1112b may have a front-facing camera 1114a, 1114b…as shown in FIGS. 11A and 11B. Accordingly, the feedback image 1116a, 1116b of the user shown on the display”, ¶ [0192], figs. 11A-B).

Referring to claim 9, Tussy further teaches the method of claim 8, wherein the live video feed is overlaid with an image of a face positioning region (“the system causes the user's mobile device 1310 to display a small oval 1320 on the screen 1315 while the mobile device 1310 is imaging the user. Instructions 1325 displayed on the screen 1315…so that his or her face or head appears within in the oval 1320”, ¶ [0202], fig. 13A).

Referring to claim 10, Tussy further teaches the method of claim 9, further comprising determining that the user's face is at least partially displayed within the face positioning region (“Instructions 1325 displayed on the screen 1315 instruct the user to hold the mobile device 1310 so that his or her face or head appears within in the oval 1320”, ¶ [0202], fig. 13A).

Referring to claim 11, Tussy further teaches the method of claim 1, wherein the user's eye gaze profile is registered by:
(a) displaying a registration eye gaze icon, wherein the registration eye gaze icon is displayed in a different registration display location on the screen of the mobile phone (“the device may display a moving digital object (such as a circle or words(s)) that moves around the screen”, ¶ [0201]); 
(b) determining that the user's gaze is directed towards the registration display location of the registration gaze icon during the display of the registration eye gaze icon (“the user is encouraged to follow it with his or her…eyes”, ¶ [0201]); 
(c) capturing the registration eye gaze image of the user, wherein the registration eye gaze image is captured during the display of the registration gaze icon (“providing more complete enrollment information”, ¶ [0201]); and 
(d) creating the user's eye gaze profile comprising the captured registration eye gaze images of the user during the display of the registration gaze icon (“capturing first biometric information from a user when the user performs a first trust building action and processing the first biometric information to generate a biometric information profile”, ¶ [0034]), wherein the captured registration eye gaze image is associated with the registration display location of the registration gaze icon (“the device may display a moving digital object (such as a circle or words(s)) that moves around the screen so that the user is encouraged to follow it with his or her…eyes…the device may be configured to instruct the user to follow the object. This results in movement of the…eyes…providing more complete enrollment information”, ¶ [0201]).

Referring to claim 15, Tussy further teaches the method of claim 11, wherein the registration display location is a corner of the screen of the mobile device (“the mobile device may show video feedback of what the user is imaging to aid the user to image his or her face during enrollment”, ¶ [0013]; “the feedback image 1116a, 1116b of the user shown on the display may be positioned to correspond with the location of the camera 1114a, 1114b as shown. In FIG. 11A…the image 1116a may be shown in an upper left corner of the display”, ¶ [0192], fig. 11A).

Referring to claim 16, Tussy further teaches the method of claim 11, further comprising displaying a live video feed on the screen of the mobile device, wherein the live video feed comprises a live video feed captured by the front facing camera (“When the user images himself/herself using a front-facing camera, the user may confirm that his/her face is being imaged by viewing the image on the display”, ¶ [0191]; “one mobile device 1112a, 1112b may have a front-facing camera 1114a, 1114b…as shown in FIGS. 11A and 11B. Accordingly, the feedback image 1116a, 1116b of the user shown on the display”, ¶ [0192], figs. 11A-B).

Referring to claim 17, Tussy further teaches the method of claim 16, wherein the live video feed is overlaid with an image of a face positioning region (“the system causes the user's mobile device 1310 to display a small oval 1320 on the screen 1315 while the mobile device 1310 is imaging the user. Instructions 1325 displayed on the screen 1315…so that his or her face or head appears within in the oval 1320”, ¶ [0202], fig. 13A).

Referring to claim 18, Tussy further teaches the method of claim 17, further comprising determining that the user's face is at least partially displayed within the face positioning region (“Instructions 1325 displayed on the screen 1315 instruct the user to hold the mobile device 1310 so that his or her face or head appears within in the oval 1320”, ¶ [0202], fig. 13A).

Referring to claim 19, Tussy further teaches the method of claim 11, wherein the number of registration eye gaze images in the registration eye gaze image is greater than the number of authentication eye gaze images in the plurality of authentication eye gaze images (“the photo enrollment process may be done multiple times for a user to create multiple user profiles. For example, the user may enroll with profiles with and without glasses on, with and without other wearable devices, in different lighting conditions, wearing hats, with different hair styles, with or without facial or ear jewelry, or making different and unique faces, such as eyes closed, winking or tongue out to establish another level of uniqueness to each user profile”, ¶ [0164]).

Referring to claim 20, Tussy further teaches the method of claim 11, wherein the authentication eye gaze icon, the registration eye gaze icon, or both is a geometric shape, an irregular shape, or an image (“This pattern may include graphics”, ¶ [0198]).

Referring to claim 21, Tussy further teaches the method of claim 11, wherein the authentication eye gaze icon, the registration eye gaze icon, or both is displayed for an icon display period (“the screen could show a ball or other random object or symbol moving in a random pattern”, ¶ [0200].  Examiner notes, any object moving on a screen, inherently is displayed for at least a display period).

Referring to claim 25, Tussy further teaches the method of claim 11, wherein the authentication eye gaze icon, the registration eye gaze icon, or both comprise a display of a single eye gaze icon (“a moving digital object”, ¶ [0201]). 

Referring to claim 26, Tussy further teaches the method of claim 11, wherein the authentication eye gaze icon, the registration eye gaze icon, or both is static with respect to the mobile phone (“This pattern may include…a QR code”, ¶ [0198]).

Regarding claims 27 and 28, these claims recite the system that performs the steps of the method of claims 1 and 11 respectively; therefore, the same rationale of rejection is applicable. 

Regarding claims 29 and 30, these claims recite the non-transitory computer-readable storage media encoded with a computer program including instructions executable by a processor to perform the steps of the method of claims 1 and 11 respectively; therefore, the same rationale of rejection is applicable. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tussy as applied to claims 1 and 11 above, and in view of Knas et al., (US 10733275 B1) (hereinafter Knas).

Referring to claim 2, Tussy further teaches the method of claim 1, wherein displaying the authentication eye gaze icon comprises displaying an…eye gaze icon (“randomly generated pattern is displayed during authentication imaging…The processed pattern…is transmitted to the authentication server and compared to the pattern that…stored on the authentication server”, ¶ [0198]).
However, Tussy does not explicitly teach the eye gaze icon being two or more.
Knas teaches displaying sequence of two or more…gaze icons (“Visual display 1200 includes two target locations 1204, 1208…an ocular cue instructs the user to direct her gaze to the location 1204, then to move her eyes to redirect her gaze to the location 1208”, 13:46-62, fig. 12).
Tussy and Knas are analogous art to the claimed invention because they are concerning with interface with biometric authentication (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Tussy and Knas before them to modify the method of dynamically control facial illumination of Tussy to incorporate the function of presenting two gaze locations as taught by Knas. One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Knas (13:46-62, fig. 12), because the function of presenting two gaze locations does not depend on the method of dynamically control facial illumination of Tussy. That is the function of presenting two gaze locations performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to improve the authentication process by providing more data point.

Referring to claim 3, Tussy further teaches the method of claim 2, wherein the…authentication eye gaze icon is a random sequence (“The randomly generated pattern”, ¶ [0198]).
However, Tussy does not explicitly teach sequence of the two or more…gaze icons.  Knas teaches sequence of the two or more…gaze icons (“Visual display 1200 includes two target locations 1204, 1208…an ocular cue instructs the user to direct her gaze to the location 1204, then to move her eyes to redirect her gaze to the location 1208”, 13:46-62, fig. 12).

Referring to claim 4, Tussy further teaches the method of claim 2, wherein the authentication display location of the…authentication eye gaze icon is a randomized location (“the screen could show a ball or other random object or symbol moving in a random pattern that the user watches with his or her eyes”, ¶ [0200]).
However, Tussy does not explicitly teach sequence of the two or more…gaze icons.  Knas teaches sequence of the two or more…gaze icons (“Visual display 1200 includes two target locations 1204, 1208…an ocular cue instructs the user to direct her gaze to the location 1204, then to move her eyes to redirect her gaze to the location 1208”, 13:46-62, fig. 12).

Referring to claim 5, Tussy further teaches the method of claim 2, wherein the…authentication eye gaze icons is unknown to the user (“randomly generated pattern”, ¶ [0198]).
However, Tussy does not explicitly teach sequence of two or more…gaze icons.  Knas teaches sequence of two or more…gaze icons (“Visual display 1200 includes two target locations 1204, 1208…an ocular cue instructs the user to direct her gaze to the location 1204, then to move her eyes to redirect her gaze to the location 1208”, 13:46-62, fig. 12).

Referring to claim 7, Tussy further teaches the method of claim 1, wherein the authentication display location is at…the screen of the mobile device (“the screen could show a ball or other random object or symbol moving in a random pattern that the user watches with his or her eyes”, ¶ [0200]).
However, Tussy does not explicitly teach displaying icon at a corner of the screen.
Knas teaches displaying icon at a corner of the screen (“an ocular cue instructs the user to direct his gaze to the point of regard 1128, which is located within partition 1116 faced by the user”, 13:33-45, fig. 11).
Tussy and Knas are analogous art to the claimed invention because they are concerning with interface with biometric authentication (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Tussy and Knas before them to modify the method of dynamically control facial illumination of Tussy to incorporate the function of presenting a gaze location at the corner as taught by Knas. One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Knas (13:33-45, fig. 11), because the function of presenting a gaze location at the corner does not depend on the method of dynamically control facial illumination of Tussy. That is the function of presenting a gaze location at the corner performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to further verify that the user is live by forcing the user to move his/her face or eyes to the extreme corner of the display to exaggerate the movement as suggested by Tussy (¶ [0200]).

Referring to claim 12, Tussy further teaches the method of claim 11, wherein displaying the registration eye gaze icon comprises displaying a…registration eye gaze icon (“the device may display a moving digital object (such as a circle or words(s)) that moves around the screen”, ¶ [0201]).
However, Tussy does not explicitly teach the icon being two or more.
Knas teaches sequence of two or more…gaze icons (“Visual display 1200 includes two target locations 1204, 1208…an ocular cue instructs the user to direct her gaze to the location 1204, then to move her eyes to redirect her gaze to the location 1208”, 13:46-62, fig. 12).
Tussy and Knas are analogous art to the claimed invention because they are concerning with interface with biometric authentication (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Tussy and Knas before them to modify the method of dynamically control facial illumination of Tussy to incorporate the function of presenting two gaze locations as taught by Knas. One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Knas (13:46-62, fig. 12), because the function of presenting two gaze locations does not depend on the method of dynamically control facial illumination of Tussy. That is the function of presenting two gaze locations performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to improve the registration process by providing more data point.

Referring to claim 13, Tussy further teaches the method of claim 12, wherein the…registration eye gaze icon is a random… (“the device may display a moving digital object (such as a circle or words(s)) that moves around the screen”, ¶ [0201].  Examiner notes, at least the first time the user registers with the system, the object is random to the user).
However, Tussy does not explicitly teach sequence of the two or more…gaze icons.  Knas teaches sequence of the two or more…gaze icons (icons (“Visual display 1200 includes two target locations 1204, 1208…an ocular cue instructs the user to direct her gaze to the location 1204, then to move her eyes to redirect her gaze to the location 1208”, 13:46-62, fig. 12).

Referring to claim 14, Tussy further teaches the method of claim 12, wherein the registration display location of the…registration eye gaze icon is a randomized location (“the device may display a moving digital object (such as a circle or words(s)) that moves around the screen”, ¶ [0201].  Examiner notes, at least the first time the user registers with the system, the object movement is random to the user).
However, Tussy does not explicitly teach sequence of the two or more…gaze icons.  Knas teaches sequence of the two or more…gaze icons (“Visual display 1200 includes two target locations 1204, 1208…an ocular cue instructs the user to direct her gaze to the location 1204, then to move her eyes to redirect her gaze to the location 1208”, 13:46-62, fig. 12).


Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tussy as applied to claims 11 and 21 above, and in view of Lau et al., (US 20130015946 A1) (hereinafter Lau).

Referring to claim 22, Tussy teaches the method of claim 21; however, Tussy does not explicitly teach the…display period is about 0.01 seconds to about 60 seconds.
Lau teaches the…display period is about 0.01 seconds to about 60 seconds (“The image capture screen 802 further includes a portion 806 that displays a countdown or other image indicating when the image will be captured and used”, ¶ [0075], fig. 8.  Examiner notes, the example shown in figure 8 is 3 seconds, as it counts down from 3 to 1).
Tussy and Lau are analogous art to the claimed invention because they are concerning with interface with biometric authentication (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Tussy and Lau before them to modify the method of dynamically control facial illumination of Tussy to incorporate the function of presenting time indication as taught by Lau. One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Lau (¶ [0075], figs. 7 and 8), because the function of presenting time indication does not depend on the method of dynamically control facial illumination of Tussy. That is the function of presenting time indication performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to improve the user experience by providing additional visual ques of the authentication process.

Referring to claim 23, Tussy teaches the method of claim 11; however, Tussy does not explicitly teach an indicator associated with the amount of time remaining in the…display period, or an amount of time lapsed during the…display period.
Lau teaches an indicator associated with the amount of time remaining in the…display period, or an amount of time lapsed during the…display period (“a timer is used to trigger the capturing, processing, and storing for use as the authentication image…The image capture screen 802 further includes a portion 806 that displays a countdown or other image indicating when the image will be captured and used”, ¶ [0075], figs. 7 and 8).
Tussy and Lau are analogous art to the claimed invention because they are concerning with interface with biometric authentication (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Tussy and Lau before them to modify the method of dynamically control facial illumination of Tussy to incorporate the function of presenting time indication as taught by Lau. One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Lau (¶ [0075], figs. 7 and 8), because the function of presenting time indication does not depend on the method of dynamically control facial illumination of Tussy. That is the function of presenting time indication performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to improve the user experience by providing additional visual ques of the authentication process.

Referring to claim 24, Tussy teaches the method of claim 11; however, Tussy does not explicitly teach the indicator comprises a number of seconds, a dynamic pie chart, a dynamic bar chart, a size of the authentication eye gaze icon, a color of the authentication eye gaze icon, or any combination thereof.
Lau further teaches the indicator comprises a number of seconds, a dynamic pie chart, a dynamic bar chart, a size of the authentication eye gaze icon, a color of the authentication eye gaze icon, or any combination thereof (“a portion 806 that displays a countdown or other image indicating when the image will be captured and used (e.g., an incrementing bar, a blinking icon, a stopwatch image, or other such images)”, ¶ [0075], fig. 8).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 10094655 (Sabitov) – discloses an apparatus for facial recognition to identify individuals.
US 20210334570 (Hamid) – discloses method to detect liveness of a user to prevent spoof attacks when biometrics authentication system is used.
	US 20150135309 (Karmarkar) – discloses a method and a system of authenticating users using eye-tracking data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144